Title: Memorandum from Hubbard Taylor, [ca. 22 August 1794]
From: Taylor, Hubbard
To: Madison, James


[ca. 22 August 1794]
Memo. for Colo. James Madison Jur.
A Madison 1000 Acres of Land On panther Creek adjoining Majr John Lee.
A. Madison, 1000 Acres   Do.    Do. adjoining his other tract, both of the Tracts lies, 4 Miles from Green River, about 20 Miles from the Mouth, & about 6 Miles from the Ohio, the Land is of a good quality lies level, & the extream part from the Creek is inclinable to be sandy, it is well adapted to raising Corn, Flax Cotten, Indigo, and the Lands on the Cre[e]k will make good Meadow.

A. Madison 1000, abt. 3 Miles from the Mouth of Elk, of this tract Samuel McMullin has One half, it is of but little value, being very brocken as I am told by Colo. Jno. Finney, and also very poor.

A Madison 3000 Acres by entry on Sandy, this is reported also to be very hilly & poor. Benja Cooper knows the beginning, & promised Wm. Green to go with him to shew it. Henry Green Decd. was to have had ½. I have wrote to Cooper to go, & get it surveyed if Wm Green should not go & I wd. settle with him for the expences.

A. Madison 1000 Acres by purchase of Colo. Richard Taylor in the Military Lands, of which Colo. Taylor promises to give you particular acct. as also respecting the bargain with your late brother. I expect this tract will be very valuable in a few years as the Country of Green river is settling very fast is well watered, & will Afford lasting range.

As well as my Memory serves me your brother when at my house in the year 1792, informed me you was equally concerned with him in the Lands he held in this Country, & gave me a power to act for him which I copyed from one given by you to him, on which I have not thought prudent to make use of. McMullin has listed his part of the Land that was alloted him by Colo. Finny by my directions, Majr Lee approving the same. Should any further information in future come to my knowledge you shall be sure to recieve it. I propose to visit Green River in the course of the next Winter, and will endeavour to see your Lands. Any Commands you will be pleased to lay on me shall be carefully attended to by
H Taylor.
